PER CURIAM.
We reverse the order denying appellant’s petition for modification. It was an abuse of discretion to conclude on this record that rehabilitative alimony should not be continued, or permanent alimony modified, to the extent of the former wife’s psychiatric treatment expenses not covered by insurance. We note that the testimony of her doctor was totally ■ unrebutted. There is no reason to believe that her continuing need for this medical expense and the changes in her insurance coverage were anticipated by the initial judgment. It was also an abuse of discretion to deny an award to the former wife of attorney’s fees and costs where her need and the former husband’s substantially greater ability to pay are readily apparent. In all other respects the order under review is affirmed. Therefore, the order is reversed and remanded for further proceedings.
GLICKSTEIN and STONE, JJ., and MUSSELMAN, JACK, Associate Judge, concur.